EXHIBIT

1.The cases listed in Delta’s motion are as follows:

       Cause No. E179234: Delores Preston v. Delta, et al., in the 172nd Judicial District Court
       of Jefferson County, Texas

       Cause No. D018110: Carlton Johnson, Sr. and Gloria L. Johnson v. Delta, et al., in the
       136th Judicial District Court of Jefferson County, Texas

       Cause No. E180718: Ivory Pugh and Ressie Pugh v. Delta, et al., in the 172nd District
       Court of Jefferson County, Texas

       Cause No. B179701: Lino Zamudio and Maria Zamudio v. Delta, et al., in the 60th
       Judicial District Court of Jefferson County, Texas

2.The cases listed in Southeast’s are as follows:

       Cause No. B-060,401-C: Branden Welch v. Ranchers and Farmers Insurance Company;
       in the 163rd Judicial District Court of Orange County, Texas

       Cause No. 27,582: Edwin Bush and Charlotte Bush v. Ranchers and Farmers Insurance
       Company; in the 1st District Court of Jasper County, Texas

       Cause No. 48207: Terry Garrett and Stephanie Garrett v. Ranchers and Farmers Mutual
       Insurance Company, and Southeast Surplus Underwriters General Agency, Inc.; in the
       88th Judicial District Court of Hardin County, Texas

       Cause No. B-070311-C: Jesse Don Fredeck v. Ranchers and Farmers Mutual Insurance
       Company, Southeast Surplus Underwriters General Agency, Inc. and Mark Lindoerfer; in
       the 163rd Judicial District Court of Orange County, Texas

       Cause No. D-070369-C: Jimmy Wilson and Olivia Wilson v. Ranchers and Farmers
       Insurance Company, Southeast Surplus Underwriters General Agency, Inc., Prestige
       Claims Services, Inc., Mark Anderson and Mark Lindoerfer; in the 260th Judicial District
       Court of Orange County, Texas

       Cause No. B-070638-C: Billy Burnett and Joan Burnett v. Ranchers and Farmers
       Mutual Insurance Company, Southeast Surplus Underwriters General Agency, Inc.,
       Mark Lindoerfer and Charlie Vaughn, in the 163rd Judicial District of Orange County,
       Texas




                                                    1
                                   EXHIBIT

Cause No. 48133: Wesley Young and Amie Young v. Ranchers and Farmers Mutual
Insurance Company, Southeast Surplus Underwriters General Agency, John T. Parker
Claims Service and Chris Ruble, in the 88th Judicial District Court of Hardin County,
Texas

Cause No. 47809: Randy Duplecion and Bobbie “Marcie” Duplecion v. Southeast
Surplus Underwriters General Agency, Inc., Ranchers and Farmers Mutual Insurance
Company, Prestige Claims Services, Inc., Mark Anderson and Mark Lindoerfer; in the
88th Judicial District Court of Hardin County, Texas

Cause No. D-060-363-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers
Insurance Company; in the 260th Judicial District Court of Orange County, Texas

Cause No. D-060-362-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers
Insurance Company; in the 163rd Judicial District Court of Orange County, Texas

Cause No. D-060-369-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers
Insurance Company; in the 260th Judicial District Court of Orange County, Texas

Cause No. D-060-361-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers
Insurance Company; in the 128th Judicial District Court of Orange County, Texas




                                       2